Title: From Thomas Jefferson to Daniel L. Hylton, 8 January 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.


          
            Dear Sir
            Philadelphia Jan. 8. 1792.
          
          Having occasion to remit the inclosed bill to Mr. Randolph, my son in law, and unwilling to trust it to the post between Richmond and Charlottesville, I take the liberty of depositing it in your hands, and of asking the favor of you to hold it till Mr. Randolph either calls for it, or gives an order. I have given him notice of this.—Your favor of Dec. 22. is come safe to hand. If there be but two hogsheads more of my tobo. of 1790 it falls short two, if not four hogsheads, of what Mr. Lewis had supposed in his information to me.—Present my best respects and those of Maria to Mrs. Hylton, to whose care Maria recommends the inclosed letter to her aunt.—I am with great esteem Dear Sir Your friend & servt,
          
            Th: Jefferson
          
        